Citation Nr: 1036172	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  03-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for herniated disc of the 
lumbar spine with left side radiculopathy and left hip avascular 
necrosis, as secondary to service-connected left leg condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 
1978. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In June 2007 the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that proceeding is of record.

The Board notes that in August 2007 and October 2008 the Board 
remanded the Veteran's claim for further development of the 
record.  The requested development has been completed and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's herniated disc of the lumbar spine with left side 
radiculopathy and left hip avascular necrosis is not shown to be 
causally or etiologically related to the Veteran's service-
connected left leg disability.


CONCLUSION OF LAW

The Veteran's herniated disc of the lumbar spine with left sides 
radiculopathy and left hip avascular necrosis is not proximately 
due to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2008) and 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2002, January 2004, 
February 2005, March 2006, June 2006, September 2007, April 2008 
and October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a 
herniated disc of the lumbar spine with left sided radiculopathy 
and left hip avascular necrosis.  The Veteran maintains that he 
has this condition as secondary to service connected left leg 
disability. 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged. Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre- aggravation baseline level of disability for the non-
service- connected disability before an award of service 
connection may be made. This had not been VA's practice, which 
suggests that the recent change amounts to a substantive change. 
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As mentioned above, the Veteran claims that he currently suffers 
from a herniated disc of the lumbar spine with left sides 
radiculopathy and left hip avascular necrosis which he attributes 
to his service-connected left leg disability.  Service treatment 
records do not reflect, and the Veteran does not claim, that he 
ever had any back problems in service.  However, the Board does 
note that the Veteran's service-connected left leg condition has 
its origin in service.  Specifically, the Board notes that 
service treatment records indicate that the Veteran was involved 
in a motorcycle accident in July 1976 and underwent open 
reduction with internal fixation of the right ulna with 
angulation and poor apposition.  After a VA examination in 
November 1979, which determined that the Veteran had pain in his 
lower left extremity and some collateral laxity in the collateral 
ligaments.  Range of motion was from zero to 100 degrees and the 
left leg was found to be a half an inch shorter than the right.  
X-rays revealed some post-traumatic osteoarthritis of the left 
knee.  A January 1980 rating decision awarded service connection 
for this condition with a disability evaluation of 10 percent 
from December 21, 1978, the day after the Veteran was released 
from active service.

In June 2002 the Veteran submitted a claim for service connection 
for his left hip and lower back as secondary to his service-
connected left leg disability.  After reviewing submitted private 
treatment records and a VA examination report the RO denied the 
Veteran's claim in an August 2002 rating decision, finding that 
the evidence did not show that the Veteran's herniated disc of 
the lumbar spine with left-sided radiculopathy and left hip 
avascular necrosis was related to the service-connected condition 
of the left leg and that there was no evidence of the disability 
during military service.  In June 2003 the Veteran filed a Notice 
of Disagreement (NOD).  The RO sent the Veteran a Statement of 
the Case (SOC) in August 2003 and in September 2003 the Veteran 
submitted his Substantive Appeal (VA Form 9).  Thereafter, in 
June 2007 a hearing before the undersigned Veterans Law Judge was 
conducted.  In August 2007, and then again in October 2008 the 
Board remanded the claim for further development.  Finally, in 
April 2010 the Board requested an expert medical opinion.  That 
opinion was provided in May 2010.  All necessary development has 
been completed and the Veteran's claim is once again before the 
Board.

As stated, the Veteran is claiming entitlement to service 
connection for a herniated disc of the lumbar spine with left 
side radiculopathy and left hip avascular necrosis.  In 
connection with this claim the Veteran has undergone several VA 
examinations, submitted numerous private treatment records, 
testified at a hearing before the undersigned Veterans Law Judge 
and submitted several written statements.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

As mentioned above, service treatment records do not reflect, and 
the Veteran does not claim, that he ever had any back problems in 
service.  The post-service private treatment records are from 
several different physicians.  In April 2000 an MRI was 
conducted.  The examining physician found a left paracentral disc 
protrusion at L5-S1 which appeared to slightly displace the 
proximal left S1 nerve root.  A mild annular bulge with posterior 
element hypertrophic changes was noted at L4-5 combining to 
produce at least mild spinal stenosis at that level.  Changes of 
degenerative disc disease were also noted at L2-3 and L3-4, as 
was lumbar scoliosis.  In September 2000 a myelogram was 
conducted which confirmed the MRI findings.

A February 2001 private treatment record from Dr. Sparks, the 
Veterans orthopedist, noted, in addition to the Veteran's left 
leg issues, that the Veteran had some problems with back pain and 
some radiation of the pain into the left leg.

A May 2002 letter from Dr. Schulte, the Veteran pain management 
physician, stated that the Veteran has had chronic problems with 
knee pain which the physician understood was related to an injury 
during military service.  That physician also stated that since 
then the Veteran had developed significant back pain which was 
limiting his ability to work.  The physician further stated her 
belief that the Veteran's back pain was directly related to his 
previous leg injury, but did not provide a rationale for this 
opinion.

In July 2002 the Veteran was afforded a comprehensive VA 
examination in connection with his service connection claims.  
During that examination the Veteran reported pain in his left 
knee, a long history of scoliosis and left hip pain.  The Veteran 
also stated that about three years prior he hurt his back while 
working on the job as a communications technician.  He stated 
that he was off work for a year and that it was during this 
period that his hip began bothering him as well.  The Veteran 
also stated that he began using a cane after his on-the-job 
injury.  On physical examination the Veteran walked with a stiff-
legged gait on the left.  X-ray evaluation revealed a large 
thoracolumbar curve component with a lumbar portion measuring 
approximately 22 degrees.  Visualized portions of the left hip 
showed aggressive degenerative change and cystic abnormalities 
consistent with avascular necrosis.  The examiner determined that 
there was insufficient evidence to attribute to the Veteran 
lumbar herniated disc or the Veteran's left hip avascular 
necrosis to his service-connected left leg trauma.  

In March 2003 the Veteran underwent a private neurosurgical 
consultation in connection with his back pain and left leg pain.  
The Veteran described the pain in his back as radiating around 
the hip into the left groin.  In addition, he reported pain from 
the knee on down into the distal portion of the leg, a pain that 
is different than the chronic pain in the leg from his injury.  
After physical examination the examiner recommended an orthopedic 
spine surgery consultation.

In September 2006 the Veteran was afforded an additional VA 
orthopedic examination.  The Veteran reported similar 
symptomatology to the earlier examination except that his hip 
pain had worsened.  An extensive physical examination revealed 
that the Veteran had an antalgic gait and was using a cane as an 
assistive device for walking.  The left hip presented evidence of 
marked limited range of motion with flexion being associated with 
pain during the range of motion.  Flexion was from zero to 60 
degrees with pain, extension from zero to 20 degrees, adduction 
from zero to 10 degrees, abduction from zero to 20 degrees, 
external rotation from zero to 10 degrees and internal rotation 
from zero to 10 degrees.  There was evidence of pain after 
repetitive motion, but no evidence of weakness fatigability or 
lack of endurance.  The lumbar spine presented evidence of left-
sided convex scoliosis curve with a left-sided hump.  There was 
tenderness around the midthoracic and lumbar spine.  Flexion was 
from zero to 40 degrees with pain from 30 to 40 degrees, 
extension was from zero to 10 degrees, left and right lateral 
bending were from zero to 10 degrees with pain after repetitive 
motion and left and right lateral rotation were from zero to 10 
degrees with pain.  There was no evidence of reversed lordosis or 
kyphosis and sensory examination presented decreased sensation in 
the left tibia in a nonspecific pattern.  Deep tendon reflexes 
were +1 and the Veteran was not able to walk on his toes or heels 
due to pain.  Straight leg raising test was positive on the left 
and the left leg presented a facture deformity into flexion 
involving the proximal third.  X-ray of the lumbar spine showed 
mild to moderate levoscoliosis with affects at L2-L3, slight disc 
space narrowing with surround hypertrophy and moderate diminished 
sense in the lumbar spine from L2-S1 on the right associated with 
mild neural foraminal stenosis but no significant intravertebral 
change.  In the left hip there were severe degenerative changes 
with narrowing, subchondral spaces and sclerosis laterally in the 
humeral head suggestive of avascular necrosis.  The examiner 
concluded that the lumbar herniated disc with left-sided 
radiculopathy was less likely as not related to the left leg 
injury.  The examiner cited a job injury that the Veteran 
incurred while working as a telephone line technician and the 
Veteran's congenital scoliosis.  The examiner also determined 
that the avascular necrosis of the left hip was less likely than 
not related to or caused by the left leg injury.  He stated that 
avascular necrosis is caused by direct trauma that would be 
trauma to the head of the femur, history of lupus, sickle cell, 
the use of alcohol or the use of steroids.  The examiner stated 
that since there was no history of injury to the femoral head 
during the Veteran's in-service accident it was less likely as 
not that the hip condition was related to the left leg injury.

During his June 2007 hearing before a Veterans Law Judge, and in 
written statements provided to the RO, the Veteran reported the 
details of his in-service injury and stated his opinion that his 
back and hip condition were due to his service-connected left leg 
disability.  

In May 2008 Dr. Sparks submitted a letter to the VA.  In this 
letter Dr. Sparks, an orthopedist, stated that the Veteran had 
been his patient for the last seven years and that the Veteran's 
complaints at that time consisted primarily of left lower 
extremity symptoms stemming from an in-service injury in 1976 
when he was in a severe motorcycle accident.  Dr. Sparks also 
stated that there was "an apparent back injury" at that time.  
After presenting some medical history Dr. Sparks stated that he 
suspected that the Veteran's back injury was related to the 1976 
accident, but that it "may have developed secondary to the 
chronic compensation due to the leg and knee problems."  He also 
stated that such a determination was difficult to ascertain 
without examining VA records.  

Another letter from Dr. Sparks, this one dated in November 2008 
clearly states his opinion that the chronic lower back extremity, 
the knee pain and the shortened tibia and fibula are direct 
results of the accident.  He also stated that he suspects that 
the back injury is also related to the accident, but that it may 
have developed secondary to the chronic compensation due to the 
leg and knee problems.  He stated that this was difficult to 
ascertain without records from the VA, but that he felt it was 
related in one way or another.  Regarding the Veteran's left hip 
condition Dr. Sparks stated that it "could be" a result of 
altered gait patterns.  Dr. Sparks also noted that he did not 
treat the Veteran for the work-related injury in 2002 and was not 
in possession of those records.  He concluded by stating that 
after "speaking with the patient, most of the symptoms seemed to 
be an aggravation of his ongoing lower back issues which were 
treated with chiropractic measures."  

The Veteran also submitted records from the Social Security 
Administration, including medical treatment records.  These 
records reveal that the Veteran suffers from degenerative joint 
disease of the left knee and chronic low back pain, but do not 
indicate that the Veteran's back disorder is related to service 
or to his service-connected left leg disability.  

Finally, the Board referred the case for an expert opinion from 
an orthopedist with the Veteran's Health Administration (VHA) to 
determine if the Veteran's herniated disc of the lumbar spine 
with left side radiculopathy and left hip avascular necrosis was 
proximately due to, the result of, or aggravated by, the 
Veteran's service-connected left leg condition.  The specialist 
reviewed the claims file, including the complete medical record, 
and in a May 2010 memorandum stated that the Veteran's herniated 
disc of the lumbar spine with left sided radiculopathy and left 
hip degenerative arthritis/avascular necrosis were not 
proximately due to or the result of the Veteran's service-
connected left leg disability.  He also stated that it was not 
aggravated by the Veteran's left leg disability.  He noted that 
the Veteran's left leg and knee fractures were sustained in 1976.  
He also noted that the Veteran first complained of back problems 
after a work-related lifting incident in 1999 and that his left 
hip became symptomatic in 2002.  The medical expert further 
stated that the long interval between the injury and the spine 
and hip complains; the lack of a documented spine or hip injury 
in 1976, or any other time during service; the minimal leg length 
discrepancy, a portion of which could be related to congenital 
scoliosis; the presence of congenital scoliosis, which is not 
secondary to a minor leg length discrepancy since the Veteran 
also has a rib hump as documented in February 1988; and the fact 
that both hip arthritis and disc herniations have a high 
prevalence in the population at large which increases as 
individuals age even in the absence of any acute injury; all lead 
him to the conclusion that there was no relationship between the 
Veteran's left hip and spine problems and the left leg injuries 
sustained in 1976. 

Although the record in this case contains opinions both in 
support of the Veteran's claim for service connection and against 
service connection, the totality of the evidence is not in 
equipoise in this case.  Rather, the opinions of the July 2002 
and September 2006 VA examiners, as well as the VHA expert 
opinion from May 2010, carry the weight and there is therefore a 
preponderance of evidence against the Veteran's claim.  

The Veteran and his representative have argued that the VHA 
orthopedist did not apply any reliable principles or methods in 
arriving at his opinion and that it should thus be assigned 
little probative value.  

It is the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board may not ignore the opinion of a physician, it is certainly 
free to discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may 
be placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and whether 
or not and the extent to which they reviewed prior clinical 
records and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise for 
the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, both the July 2002 and the September 2006 VA 
opinions are based on thorough reviews of the claims file.  The 
opinions presented by Dr. Sparks and Dr. Schulte do not indicate 
that they examined the claims file.  In addition, the September 
2006 VA examiner presented an extensive and thorough rationale 
for his opinion regarding etiology.  Furthermore, the Board notes 
that the recently obtained VHA medical opinion relied on a 
thorough review of the claims file and presented a comprehensive 
rationale for the opinion regarding a potential etiological 
relationship.

The opinions presented by Dr. Schulte do not provide any 
justification or rationale and make no mention of the Veteran's 
2002 work injury to his back or the subsequent treatment for that 
injury.  It also appears that Dr. Schulte's opinion relied 
heavily on the Veteran's unsupported contentions.  Dr. Sparks' 
opinion regarding the etiology of the Veteran's claimed condition 
also provides only vague rationale.  Dr. Sparks acknowledges not 
having reviewed the VA claims file or VA medical records and 
states that he also did not review records from the Veteran's 
2002 work injury.  Furthermore, Dr. Sparks' opinion relies 
heavily on the Veteran's self-reported history and statements. 

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses.  However, as a lay person, the Veteran is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such a determination that his herniated disc of the 
lumbar spine with left-sided radiculopathy and left hip avascular 
necrosis is etiologically related to his service-connected left 
leg condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which the 
Veteran's lay beliefs alone can serve to establish any 
association between the claimed disability and either his 
military service or a service-connected condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  

Lay evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence 
of contemporary medical evidence against lay statements.

In sum, the competent and probative evidence of record weighs 
against this claim; thus, there is a preponderance of evidence 
against the claim of service connection for a herniated disc of 
the lumbar spine with left sided radiculopathy and left hip 
avascular necrosis, as secondary to service connected left leg 
condition.  There is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  




ORDER

Service connection for a herniated disc of the lumbar spine with 
left side radiculopathy and left hip avascular necrosis, as 
secondary to service connected left leg condition is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


